State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 6, 2014                   517522
________________________________

In the Matter of PETER MALETTA,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
SANDRA AMOIA, as Superintendent
   of Groveland Correctional
   Facility, et al.,
                    Respondents.
________________________________


Calendar Date:   September 16, 2014

Before:   Lahtinen, J.P., Stein, McCarthy, Lynch and Clark, JJ.

                             __________


     Peter Maletta, Marcy, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent Commissioner of Corrections
and Community Supervision which found petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner, a prison inmate, was charged in a misbehavior
report with the possession of narcotics, smuggling and violating
phone and visiting room privileges after his visitor was found to
be in possession of Suboxone and heroin. During a subsequent
search of petitioner's cube, an impermissible quantity of stamps
was found and he was charged in a second misbehavior report with
possessing unauthorized property. During a tier III disciplinary
hearing, he pleaded guilty to possessing unauthorized property
and was subsequently found guilty of the remaining charges.
                              -2-                517522

After an unsuccessful administrative appeal, petitioner commenced
this CPLR article 78 proceeding.

      We confirm. With respect to the first misbehavior report,
the detailed report itself, hearing testimony, positive drug test
results and confidential information reviewed in camera by the
Hearing Officer provide substantial evidence to support the
determination of guilt (see Matter of Scott v Prack, 117 AD3d
1300, 1300 [2014]; Matter of Adams v Fischer, 116 AD3d 1269, 1270
[2014]). Further, the misbehavior report was sufficiently
detailed to put petitioner on notice of the charges and allow him
to prepare a defense (see Matter of Singleton v Fischer, 115 AD3d
1101, 1102 [2014], lv denied 24 NY3d 902 [2014]; Matter of Cane v
Fischer, 115 AD3d 1097, 1098 [2014]). Petitioner's claim that he
should not have been found guilty because the visitor left the
majority of the drugs in a locker outside the facility is
unavailing inasmuch as the violations occurred when he solicited
and conspired with her on the prison telephone to smuggle the
drugs into the facility (see Matter of Booker v Fischer, 102 AD3d
1045, 1046 [2013]; Matter of Brown v Fischer, 98 AD3d 778, 779
[2012]). Furthermore, his challenges to the chain of custody and
drug testing procedures were irrelevant with respect to the
charges of conspiracy and solicitation (see Matter of Harrison v
Fischer, 104 AD3d 1032, 1033 [2013]; Matter of Quartieri v New
York State Dept. of Correctional Servs., 70 AD3d 1071, 1072
[2010]).

      Turning to petitioner's procedural contentions, the Hearing
Officer did not err in posing petitioner's questions to the
investigator outside of petitioner's presence for reasons of
institutional safety and security (see Matter of Harrison v
Prack, 87 AD3d 1221, 1221 [2011]; Matter of Shabazz v Artus, 72
AD3d 1299, 1300 [2010]). Contrary to petitioner's argument, the
record reveals that the finding of guilt emanated from the
overwhelming evidence in the record, rather than from any alleged
hearing officer bias (see Matter of Fero v Prack, 110 AD3d 1128,
1129 [2013]; Matter of Abrams v Fischer, 109 AD3d 1030, 1031
[2013]). Finally, although it appears that certain sanctions
have been adjusted, we reject petitioner's claim that additional
sanctions were imposed following the disciplinary hearing.
Contrary to petitioner's claims, he was advised at the conclusion
                              -3-                  517522

of the disciplinary hearing that his visitation privileges with
the visitor were revoked and the penalty was included as part of
the hearing disposition form (see 7 NYCRR 201.4). Petitioner's
remaining contentions have been examined and found to be either
without merit or unpreserved.

      Lahtinen, J.P., Stein, McCarthy, Lynch and Clark, JJ.,
concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court